Citation Nr: 0020059	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
gunshot wound residuals of the right and left arms with 
penetration of the thoracic wall, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted the claim of service connection for status post 
gunshot wound, left and right arm with penetration of 
thoracic wall, and assigned a 10 percent rating, effective 
July 9, 1997.  A notice of disagreement was filed in December 
1998.  A statement of the case was issued in January 1999, 
and the veteran's substantive appeal was filed that March.  

For reasons stated below, a REMAND is in order.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

The veteran's service records reflect his combat service, as 
well as the award of a Bronze Star.  Regarding records of his 
injury, it is noted that in response to VA requests, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records could not be located and 
may have been destroyed in a fire at the center in the 1970s.  
The only evidence which documents the injury at issue is a 
Surgeon General's report which was obtained in 1998.  This 
report shows that the veteran was admitted for treatment on 
April 24, 1945 for debridement without closure, for a wound 
caused by a bullet, missile.  It was indicated that it was a 
penetrating wound, at the point of entrance only, with no 
nerve or artery involvement.  He was then sent back to duty 
in May 1945.  

Service connection is currently in effect for gunshot wound 
residuals of the right and left arms with penetration of the 
thoracic wall, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5399-5321 
(1999).  Diagnostic Code 5399 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.73.  See 38 C.F.R. 
§ 4.27 (1999).  Separate diagnostic codes identify the 
various disabilities.  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (1999).  
Diagnostic Code 5321 contemplates injuries to Muscle Group 
XXI (Thoracic muscle group).  A 10 percent evaluation is 
warranted for moderate injury, and a maximum rating of 20 
percent is warranted when the injury is severe or moderately 
severe. 

The Board notes that the proper resolution of this matter is 
dependent on an adequate examination, which includes a 
careful review of the history of the veteran's injuries, as 
well as the muscles affected.  An evaluation traces the 
history of the disability, including the effect of any 
treatment and the course of recovery.  38 C.F.R. § 4.41 
(1999).  

As noted, the veteran's service medical records have not been 
located, and the only information regarding the nature and 
extent of his injury during service comes from the Surgeon 
General's report which is quite limited.  Here, the veteran 
did provide a description of the wound at the time of his VA 
examination in August 1998.  At that time, the veteran 
reported that he was in the invasion of Okinawa in April 1945 
and that a bullet went through his left arm into his thorax 
and out through his right arm.  He was originally seen at a 
field hospital and his treatment did not include sutures or 
surgery.  He was then sent to an Air Force hospital in Guam 
where he spent about one month.

A complete medical examination is essential to adequately 
evaluate a disability and assign a correct rating.  38 C.F.R. 
§ 4.42 (1999).  From a review of the examination report, that 
does not appear to be the case here in light of the 
particular considerations set forth under 38 C.F.R. § 4.56 
with regard to the evaluation of muscle injuries.  The 
examination report reflects a report of the scars, but does 
not specify which muscle groups, if any, were involved.  
Although the veteran reported that he did not have any 
particular problems, he did note that on occasion his left 
hand grip is weak.  Unfortunately, the veteran declined a 
neurological examination at that time, and denied any 
specific orthopedic or neurological residuals of his wound.  
Under the circumstances, the Board cannot fault the examiner 
for the lack of detail in the report.  Nevertheless, the 
veteran has appealed the rating assigned, and more detailed 
medical information is required to determine how many, and 
which, muscle groups were actually involved.  The wound may 
have been superficial.  At the opposite extreme, it may have 
entered and exited more than one muscle group (left arm, 
thorax, right arm), suggesting separate ratings for each 
muscle group so injured.  Re-examination is necessary for 
rating purposes.

Also, if there are any current records of VA and non-VA 
treatment for the service-connected gunshot wound, they 
should be obtained and associated with the claims folder. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his service-connected 
gunshot wound residuals.  After any 
pertinent records have been obtained, 
they should be associated with the claims 
folder. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected gunshot wound 
residuals.  The examiner should identify 
each muscle group involved and state 
whether the gunshot wound residuals are 
moderate, moderately severe or severe in 
degree.  The examiner's determination 
must take account of the factors for 
evaluating damage from muscle injuries, 
as set forth in 38 C.F.R. § 4.56, and to 
that end, the examiner must be provided 
with a copy of that regulation.  All 
indicated special studies should be 
performed and clinical findings reported 
in detail.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should adjudicate the claim of 
entitlement to an increased rating for 
service-connected gunshot wound 
residuals.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


